In the
                        Missouri Court of Appeals
                                 Western District
 LAURA COLLINS,                               )
                                              )
               Respondent,                    )   WD81664
                                              )
 v.                                           )   OPINION FILED: June 4, 2019
                                              )
 MELVIN COLLINS,                              )
                                              )
                Appellant.                    )

             Appeal from the Circuit Court of Jackson County, Missouri
                        The Honorable Jeffrey C. Keal, Judge

 Before Division Two: Thomas N. Chapman, Presiding Judge, Mark D. Pfeiffer, Judge
                          and Cynthia L. Martin, Judge


       Melvin Collins ("Husband") appeals from a judgment entered in the Circuit Court

of Jackson County dissolving his marriage to Laura Collins ("Wife"). Husband argues that

the trial court erred in (1) granting his attorney's motion to withdraw; (2) denying his

request for a continuance after his attorney's withdrawal; (3) entering a void nunc pro tunc

judgment; (4) dividing marital property unfairly; and (5) awarding Wife attorneys' fees.

Finding no error, we affirm.
                                 Factual and Procedural Background1

         Husband and Wife were married June 2, 2007. Wife filed for dissolution of the

marriage on November 29, 2016. Husband filed an answer and a counter-petition for

dissolution of marriage on December 21, 2016.

         During discovery, the trial court ordered Husband to permit Wife's appraiser to

conduct an appraisal of the marital home on June 19, 2017. On the court ordered date,

Husband denied Wife's appraiser entry into the marital home. The trial court sanctioned

Husband by ordering him to pay Wife $1,080 in attorney's fees and $100 for an appraisal

fee. The trial date was rescheduled from July 13, 2017 to July 21, 2017 to allow time for

Wife's appraisal to be conducted.

         On July 12, 2017, Husband's attorney filed a motion to withdraw. The motion

attached Husband's affidavit which stated: "Comes now the Respondent, Melvin Collins

and hereby consents to the withdrawal of my attorney of record, Troy Leavitt, in the above

captioned case." The trial court denied the motion to withdraw on July 18, 2017 because

it failed to set forth Husband's complete address as required by local rule. The docket entry

denying the motion to withdraw noted that "[n]o continuances will be granted and the trial

will take place on July 21, 2017." On July 20, 2017, Husband's attorney filed a corrected

motion to withdraw which again attached Husband's affidavit consenting to withdrawal.

The trial court granted the motion to withdraw that same day.2



         1
            We view the evidence in the light most favorable to the trial court's judgment and disregard all contrary
evidence and inferences. Sparks v. Sparks, 417 S.W.3d 269, 276 n.1 (Mo. App. W.D. 2013).
          2
            While the trial court's order granting the motion to withdraw was dated October 20, 2017, this was plainly
a clerical error. The trial court's docket entry shows the order was entered July 20, 2017.

                                                          2
         On July 21, 2017, Husband appeared for trial without counsel. The trial court

confirmed on the record that Husband had consented to the withdrawal of his attorney.3

Husband then relied on his attorney's withdrawal to orally request a continuance.

Husband's oral request for a continuance was denied. Trial proceeded with Wife presenting

evidence during her case in chief, and Husband cross-examining Wife's witnesses pro se.

On several occasions, Husband complained that he was prejudiced by the lack of counsel,

and on each occasion the trial court advised Husband that the trial would continue as

scheduled. Husband ultimately claimed that he was experiencing a medical emergency,

which forced the trial court to suspend the trial so Husband could seek medical attention.

The suspended trial proceedings were scheduled to resume on July 25, 2017.

         On July 25, 2017, Husband appeared for the resumed trial proceedings with the

same attorney who had been permitted to withdraw.                             That attorney re-entered his

appearance as Husband's attorney. The trial continued without further incident. The trial

court took the case under advisement at the close of the evidence.

         The trial court entered its judgment dissolving the parties' marriage and dividing the

parties' assets and liabilities on October 20, 2017 ("Judgment"). Relevant to this appeal,




         3
             The trial court examined Husband under oath as follows:

          The Court: And you are [Husband], the Respondent in this matter?
          Husband: Yes, sir.
          The Court: . . . Do you recognize this document?
          Husband: Yes, sir.
          The Court: Okay. And is that a consent to withdraw as an attorney, and is that your signature there?
          Husband: Yes, sir.
          The Court: So you wanted him to withdraw as your attorney, correct?
          Husband: I did.
[Tr. p. 8]

                                                           3
the trial court found that: (i) $152,960.06 held in Husband's thrift saving plan ("TSP") was

marital property, while the remaining balance was non-marital property; (ii) $425.96 of "a

monthly benefit" Husband was due to receive from his Federal Employee Retirement

System account ("FERS") was marital property, while the remainder was non-marital

property; (iii) the proceeds of Husband's workers' compensation claim were marital

property; (iv) the marital home had a value of $190,000 and was subject to a deed of trust

in the amount of $58,473; and (v) a townhouse that belonged to Wife before the marriage

remained Wife's non-marital property, though $19,145 of the equity in the townhouse was

marital property.

       The Judgment (i) ordered Husband to pay $5,000 in Wife's attorneys' fees; (ii)

ordered Husband to pay $2,350 to equalize the division of the parties' bank accounts; (iii)

ordered that the marital home and the debt against the home be set aside to Husband; (iv)

ordered that $76,480.03, representing half of the marital portion of Husband's FERS

account, be awarded to Wife; (v) ordered that Husband pay Wife $69,210 to "fairly and

equitably divide the marital assets;" and (vi) otherwise divided the remaining non-marital

and marital property according to exhibits attached to the Judgment. The Judgment's

reference to the FERS account was mistaken, and should have been a reference to the TSP

account. And as a result, the Judgment failed to address the marital portion of Husband's

monthly retirement benefit from the FERS account.

       Wife filed a motion to amend the Judgment on October 24, 2017. Wife's motion

pointed out clerical errors in the Judgment, and also noted that the Judgment mistakenly

referred to the award to Wife of $76,480.03 as half of the FERS account and failed to

                                             4
address the monthly retirement benefit from the FERS account. Though Wife's motion

was titled "motion to amend the judgment," the body of the motion alleged that the motion

was being filed pursuant to "Rule 74.069(a)," a rule that does not exist. In a subsequent

pleading, Wife characterized her motion to amend the Judgment as a Rule 74.06(a) motion

to correct "clerical errors."

       On November 13, 2017, the trial court entered an amended judgment ("Amended

Judgment"). Among other things, the Amended Judgment changed the reference to the

award of $76,480.03 to Wife to reflect that it represented one-half of Husband's TSP

account. The Amended Judgment also added language to address the FERS account, and

awarded Wife $212.98 a month, representing one-half of Husband's monthly benefit. The

Amended Judgment made no reference to Rule 74.06(a) and did not purport to be a nunc

pro tunc judgment.

       On November 27, 2017, Husband's attorney once again filed a motion to withdraw

as Husband's counsel. The motion was granted on December 1, 2017.

       On December 13, 2017, Husband filed a pro se motion to vacate, reopen, or correct

the Amended Judgment pursuant to Rule 75.01. In his motion, Husband noted that the

Amended Judgment was a new judgment for all purposes pursuant to Rule 78.07(d).

Husband's motion was denied on January 3, 2018.

       On May 2, 2018, this court sustained Husband's motion for leave to file a notice of

appeal out of time. Husband filed this appeal on May 8, 2018.




                                            5
                                          Analysis

       Husband raises five points on appeal. First, Husband argues that the trial court erred

in granting his attorney's motion to withdraw because the motion did not comply with a

local court rule. Second, Husband argues that the trial court erred in denying his oral

request for a continuance on the first day of trial. Third, Husband argues that the Amended

Judgment was a void nunc pro tunc judgment. Fourth, Husband argues that the trial court

erred in its division of property. Fifth, Husband argues that the trial court erred by awarding

Wife attorneys' fees.

       "This court will affirm the trial court's [judgment] unless it is not supported by

substantial evidence, is against the weight of the evidence, or erroneously declares or

applies the law." Ritter v. Ritter, 920 S.W.2d 151, 159-60 (Mo. App. W.D. 1996) (citing

Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976)). "This court reviews the evidence

in the light most favorable to the dissolution decree, disregarding contrary evidence, and

defers to the trial court even if the evidence could support a different conclusion." Id. "We

defer to the trial court's credibility determinations and assume all factual issues were

resolved in favor of the judgment entered." Pollard v. Pollard, 401 S.W.3d 506, 510 (Mo.

App. W.D. 2013) (quotations omitted).

       We review for an abuse of discretion the trial court's grant of an attorney's motion

to withdraw, denial of a motion for continuance, entry of an amended judgment, division

and characterization of property, and award of attorneys' fees. Karolat v. Karolat, 151
S.W.3d 852, 858 (Mo. App. W.D. 2004) (grant of motion to withdraw); Foster v. Foster,

149 S.W.3d 575, 578-79 (Mo. App. W.D. 2004) (denial of continuance); Jessen v. Jessen,

                                              6
450 S.W.3d 425, 432 (Mo. App. W.D. 2014) (entry of an amended judgment); Barth v.

Barth, 372 S.W.3d 496, 503 (Mo. App. W.D. 2012) (division of property and award of

attorneys' fees).

                                                     Point One

         In Husband's first point on appeal, he argues that the trial court erred in granting his

attorney's motion to withdraw because the motion did not comply with 16th Judicial Circuit

Rule 21.4. "Whether to allow trial counsel to withdraw is within the sound discretion of

the trial court." Nance v. Nance, 880 S.W.2d 341, 345 (Mo. App. E.D. 1994). "Although

that discretion is judicial in nature and reviewable on appeal, every intendment is in favor

of the trial court's ruling." Karolat, 151 S.W.3d at 858.

         16th Judicial Circuit Rule 21.4 permits an attorney to withdraw from a civil case

with leave from the court if the attorney (1) complies with Supreme Court Rule 4-1.16;4

(2) files a written motion containing the full address of the client setting forth the specific

grounds for the relief sought; and (3) gives the client "written notification of the motion to

withdraw" and "reasonable time to retain . . . another attorney." If the motion to withdraw

is accompanied by the "the written consent of the client," 16th Judicial Circuit Rule 21.4(2)

permits an attorney to forgo the requirements of serving notice of the motion on the client

and holding a hearing.

         Husband argues his attorney's motion to withdraw did not comply with the aforesaid

local rule because Husband did not consent to the motion. Husband claims his consent to


         4
          All Rule references are to Missouri Court Rules, Volume I -- State, 2017 in effect at the time of trial to the
court, unless otherwise noted.

                                                           7
the withdrawal applied only to the motion to withdraw filed on July 12, 2017, and not to

the corrected motion to withdraw filed on July 20, 2017. Husband thus argues that the

motion to withdraw filed on July 20, 2017 failed to satisfy the requirements of 16th Judicial

Circuit Rule 21.4 because he did not receive notice of the motion. Husband relies on

Bledsoe v. Bledsoe, 244 S.W.3d 204 (Mo. App. E.D. 2008) to argue that as a result, the

trial court committed reversible error in granting the motion to withdraw. Husband's

argument is without merit, and his reliance on Bledsoe is misplaced.

       In Bledsoe, the Eastern District found that it was an abuse of discretion to grant

husband's attorney's motion to withdraw when the husband did not consent to withdrawal,

and when the motion was filed and granted immediately before trial commenced. 244
S.W.3d at 205-06. The Eastern District found that the husband was prejudiced because he

had no opportunity to employ other counsel. Id.

       Here, in contrast, Husband's attorney first filed a motion to withdraw on July 12,

2017, and that motion was accompanied by Husband's written consent to withdrawal. The

same consent was attached to counsel's corrected motion to withdraw filed on July 20,

2017. Though Husband argues that his consent to withdrawal applied only to the motion

filed on July 12, 2017, he argues no reasoned basis for concluding that his consent to

withdrawal was withdrawn between July 12, 2017, and July 20, 2017. On its face, the

consent is unequivocal, and is not temporally limited. And, when Husband appeared for

trial on July 21, 2017, he was examined by the trial court to confirm that he had consented

to his attorney's withdrawal. The trial court's conclusion that Husband consented to his

attorney's withdrawal was not an abuse of discretion.

                                             8
       In addition, though the motion to withdraw was not granted until July 20, 2017,

Husband knew by at least July 12, 2017 that his attorney was withdrawing, giving Husband

9 days to retain other counsel before the July 21, 2017 trial date. Yet, Husband delayed

efforts to obtain other counsel for several days. On July 21, 2017, Husband told the trial

court "I attempted to get another attorney, Your honor, and [the other attorney] said, "I

can't help you. [Counsel's motion to withdraw] was denied. He's still your attorney of

record.'" The earliest this reported attempt to secure new counsel could have occurred was

July 18, 2017 -- the date the trial court denied the July 12, 2017 motion to withdraw.

Husband explained to the trial court that he waited several days to find new counsel because

he "attempted to negotiate with [opposing counsel] after I let [my attorney] go . . . for

misrepresenting me. [I wasted] several days with that." (emphasis added). Husband had a

reasonable opportunity to obtain new counsel.

       The trial court does not abuse its discretion when it granted Husband's attorney's

motion to withdraw, as Husband consented to withdrawal and had a reasonable opportunity

to obtain new counsel. See Kamler v. Kamler, 213 S.W.3d 185, 188 (Mo. App. E.D. 2007)

(no abuse of discretion when client fired attorney three days before trial and court permitted

withdrawal on the day of trial).

       Point One is denied.

                                         Point Two

       Husband's second point on appeal argues that the trial court erred when it denied

Husband's oral request for a continuance on the first day of trial. "Because a trial judge is

responsible for controlling his or her docket and the progress of litigation, the grant or

                                              9
refusal of a continuance is a matter largely left to the sound discretion of the trial court."

Bolander v. City of Green City, 35 S.W.3d 432, 439 (Mo. App. W.D. 2000). This court

will reverse the denial of a continuance "only in extreme cases where the party requesting

the continuance is clearly free of any dereliction." Foster v. Foster, 149 S.W.3d 575, 578

(Mo. App. W.D. 2004). "The fact that an attorney withdraws from a case does not give a

party an absolute right to a continuance." Bowman v. Prinster, 384 S.W.3d 365, 371 (Mo.

App. E.D. 2012). "In the absence of compliance with the requirements of Rule 65.03, there

can be no abuse of discretion." Nance, 880 S.W.2d at 341.

       Rule 65.03 requires a request for a continuance to be made "by a written motion

accompanied by the affidavit of the applicant or some other credible person setting forth

the facts upon which the application is based, unless the adverse party consents that the

application for continuance may be made orally." "The requirement that a motion be in

writing is not a sophisticated or complex requirement, and 'a pro se litigant is held to the

same standard as a licensed attorney' in regard to such requirements." Bolander, 35 S.W.3d

at 439 (Mo. App. W.D. 2000) (quoting Mills v. Mills, 939 S.W.2d 72, 74 (Mo. App. W.D.

1997)).

       Husband's oral request for a continuance on the first day of trial did not comply with

Rule 65.03. On that basis alone, the trial court did not abuse its discretion in denying the

request. Mills, 939 S.W.2d at 74 (holding that "noncompliance with Rule 65.03 is

sufficient by itself to uphold the trial court's denial of a continuance").

       Moreover, Husband was not free from dereliction in creating the circumstances that

led to his request for a continuance. Husband fired his attorney after the trial court entered

                                              10
sanctions against Husband on July 10, 2017. Despite executing a consent to attorney's

withdrawal on or before July 12, 2017, Husband delayed any effort to secure new counsel

for at least 6 days. Husband's "culpable neglect" affords an additional basis to affirm the

trial court's denial of Husband's oral request for a continuance. Bolander, 35 S.W.3d at

439-40 (holding that denial of an oral request for continuance was not an abuse of

discretion when the movant's "failure to have counsel at the hearing was the result of her

own culpable neglect.").

         Point Two is denied.

                                                   Point Three

         Husband's third point on appeal argues that the Amended Judgment was a void nunc

pro tunc judgment pursuant to Rule 74.06(a) as it did more than correct clerical mistakes.

         The premise of Husband's point on appeal is not supported by the record. The

Amended Judgment is plainly delineated as such, and makes no reference to Rule

74.06(a).5 The Amended Judgment was entered while the trial court retained authority to

amend the Judgment pursuant to Rule 75.01, which grants the trial court "control over



           5
             Wife's counsel did take the position in pleadings filed with the trial court that the Amended Judgment was
a Rule 74.06(a) judgment. However, Wife's view point is not controlling. Trial courts are presumed to know the
law and to apply it correctly. Dycus v. Cross, 869 S.W.2d 745, 751 (Mo. banc 1994) ("We assume that the trial
courts of this state know the law."). The authority to enter a nunc pro tunc judgment pursuant to Rule 74.06(a) is
limited to "clerical mistakes in judgments . . . arising from oversight or omission." Rule 74.06(a). Though the
Amended Judgment did correct a mistaken reference to the FERS account, and addressed division of the FERS
account when that subject was omitted in the original Judgment, those changes do not qualify as clerical errors. The
power to enter a nunc pro tunc judgment pursuant to Rule 74.06(a) "constitutes no more than the power to make the
record conform to the judgment already rendered; it cannot change the judgment itself." Wilson v. Lilleston, 290
S.W.3d 795, 799 (Mo. App. W.D. 2009). A nunc pro tunc judgment is limited to "correct[ing] error or inadvertence
in the recording of that which was actually done, but which, because of that error or omission was not properly
recorded." Id. (emphasis omitted). The Amended Judgment could not have corrected error or inadvertence
associated with the Judgment's failure to properly record what the trial court had actually done as the Judgment was
the first recording of the trial court's intentions.

                                                          11
judgments during the thirty-day period after entry of judgment." Husband's strained

attempt to characterize the Amended Judgment as a void nunc pro tunc judgment is without

merit, and is particularly disingenuous given Husband's assertion in his motion to vacate,

reopen or correct the Amended Judgment that said judgment was entered pursuant to Rule

75.01 and constituted a new judgment for all purposes pursuant to Rule 78.07(d).

       Undeterred, Husband argues on appeal that the Amended Judgment could not have

been entered pursuant to Rule 75.01 because that rule requires the trial court to "giv[e] the

parties an opportunity to be heard," and Husband was given no notice or an opportunity to

be heard. Husband's argument conveniently ignores that Wife's October 24, 2017 motion

to amend the Judgment reflects service on Husband's attorney though the Missouri Courts

efiling system. Husband thus had notice of the motion, and an opportunity to be heard by

responding to same, well before the Amended Judgment was entered on November 13,

2017. Husband did not file an opposition to Wife's motion to amend the Judgment, and

according to the record, affirmatively represented by email to the court's law clerk that he

was "in agreement" with the changes in the Judgment requested by Wife. Our courts have

recognized that de facto notice is given to a party by "virtue of a pleading or pending motion

or conversation[] with the court." See Lacy v. Dalton, 803 S.W.2d 664, 666 (Mo. App.

E.D. 1991) (relying on State ex rel. Stoffer v. Moore, 628 S.W.2d 637, 645 (Mo. banc

1982)); see also Clark v. Quality Dairy Co., 400 S.W.2d 78, 83 (Mo. 1966) (holding that

a party had sufficient notice and opportunity to be heard during the three days of a motion's

pendency). Husband had notice and an opportunity to be heard on Wife's motion to amend

the Judgment during the 19 days it was pending before entry of the Amended Judgment.

                                             12
         Finally, Husband attempts to bolster his characterization of the Amended Judgment

as a void nunc pro tunc judgment by claiming that the trial court denied his motion to

vacate, reopen or correct the Amended Judgment because it was untimely since a nunc pro

tunc judgment relates back to the date of the original Judgment. However, the trial court's

order denying Husband's motion to vacate, reopen or correct the Amended Judgment did

no such thing. The order stated simply that after review of the motion, suggestions in

opposition,6 the case file, and applicable case law and statutes, the motion was denied.

         The Amended Judgment was not a void nunc pro tunc judgment.

         Point Three is denied.

                                                   Point Four

         Husband argues in his fourth point on appeal that the trial court erred in dividing the

parties' property because "it failed to properly characterize Husband's separate property

and incorrectly valued the marital property, which resulted in an unfair overall division,

and in that it erroneously awarded Wife multiple equalization payments."7 In the argument

portion of his brief, Husband explains that the trial court's errors resulted in an inequitable

award of "95% of the parties' property to Wife and 5% to Husband." [Appellant's Brief p.

52]. Husband's claim regarding an inequitable division of property assumes, however, that

the trial court erroneously divided and characterized the property in five discrete ways


         6
             Though Wife's suggestions in opposition to Husband's motion to vacate, reopen or correct the Amended
Judgment argued that the Amended Motion was a nunc pro tunc judgment, that does not control our interpretation of
the trial court's order denying Husband's motion. Instead, we assume the trial court followed the law. See supra
note 5.
           7
             Though Husband's point asserts that the trial court erred in awarding Wife multiple equalization payments,
Husband abandons this claim of error by not developing the claim in the body of his argument. "[E]rrors raised in
the points relied on, which are not supported by argument, are deemed abandoned and present nothing for appellate
review." Eagle ex rel. Estate of Eagle v. Redmond, 80 S.W.3d 920, 924 (Mo. App. W.D. 2002).

                                                          13
argued in Husband's brief: (1) by finding that the marital home had a value of $190,000;

(2) by failing to characterize proceeds from the sale of Husband's premarital home as non-

marital property; (3) by finding that Husband's workers' compensation award was marital

property; (4) by finding that the townhouse was Wife's non-marital property; and (5) by

finding that $152,960.06 of Husband's TSP account was marital property.

         Husband's point on appeal does not comply with Rule 84.04(d)(1)(A), as it fails to

"[i]dentify the trial court ruling or action that [Husband] challenges," and instead vaguely

attacks the Amended Judgment's division of property as a whole. "The error contemplated

by Rule 84.04(d) in a court-tried case is not the judgment itself but the trial court's actions

or rulings on which the adverse judgment is based." In re Marriage of Fritz, 243 S.W.3d
484, 486 (Mo. App. E.D. 2007). Though the argument portion of Husband's brief does

identify five specific trial court rulings claimed to be error, those rulings are not mentioned

in the vague point relied on. Despite Husband's Rule 84.04(d) violation, because we prefer

to resolve cases on the merits, and can readily discern the errors Husband claims in the

argument portion of his brief, we exercise our discretion to resolve point four on the merits.

         Section 452.330.18 governs the division of property in a dissolution proceeding and

provides that "the court shall set apart to each spouse such spouse's non-marital property

and shall divide the marital property and marital debts in such proportions as the court

deems just . . . ." "The division of property is presumed to be correct, and the party

challenging the division bears the burden of overcoming the presumption." Kelly v. Kelly,


         8
             All statutory references are to RSMo 2016 as applicable at the time of dissolution, unless otherwise
indicated.

                                                            14
340 S.W.3d 673, 678 (Mo. App. W.D. 2011). "Unless the judgment lacks substantial

evidence to support it, or is against the clear weight of evidence, we will sustain the trial

court's finding." Sparks v. Sparks, 417 S.W.3d 269, 287 (Mo. App. W.D. 2013).

         Husband first asserts that the trial court erroneously valued the marital home at

$190,000. The trial court found the marital home had a value of $190,000, and specifically

referenced Wife's testimony to that effect, supported by an appraisal report admitted into

evidence. Husband argues that notwithstanding this evidence, because Wife "did not

dispute" his testimony that Wife's appraisal was inflated and that the marital home was

more appropriately valued at $135,000, the trial court was compelled to accept his

testimony as true.

         Husband's argument ignores our standard of review. We review the evidence in the

light most favorable to the dissolution decree, disregarding contrary evidence, and we defer

to the trial court even if the evidence could support a different conclusion. Comninellis v.

Comninellis, 147 S.W.3d 102, 105-06 (Mo. App. W.D. 2004). Though Husband provided

a contrary opinion about the value of the marital home at trial, the trial court did not abuse

its discretion in disregarding Husband's testimony in favor of Wife's testimony and

evidence. "In valuing marital property, the trial court may receive any relevant evidence

on the issue, and we give great deference to the trial court's decision." Jones v. Jones, 277
S.W.3d 330, 337 (Mo. App. W.D. 2009). Wife's evidence valued the marital home at

$190,000, and is sufficient to support the trial court's determination of the marital home's

value.



                                             15
       Husband next argues that the trial court erroneously failed to characterize $30,000

Husband received from the sale of his premarital home as non-marital. Husband does not

contest that these proceeds were contributed by him toward purchase of the marital home.

In discussing Husband's several assertions at trial that various assets were his non-marital

property, the Amended Judgment noted that all such assets had been comingled with

marital property. The Amended Judgment found that:

       the placing of separate property of a spouse into the joint names of both
       spouses creates a presumption that the property transferred becomes marital
       property, and clear and convincing evidence is required to show that the
       transfer was not intended as a gift.

(citing Spidle v. Spidle, 853 S.W.2d 311, 314 (Mo. App. S.D. 1993)). In specifically

addressing the proceeds from Husband's sale of his premarital home, the Amended

Judgment found that Husband failed to clearly and convincingly rebut the presumption that

the contribution of these proceeds toward purchase of the jointly titled marital home was a

gift that converted the proceeds to marital property. Though Husband disagrees with the

trial court's conclusion, the trial court's conclusion was not an abuse of discretion.

       Husband next argues that the trial court erred in determining that a workers'

compensation award he received in the amount of $30,808 was marital property. A

workers' compensation award may be determined to be marital property to the "extent the

recovery compensates for losses to the marital estate." See Al-Yusuf v. Al-Yusuf, 969
S.W.2d 778, 786 (Mo. App. W.D. 1998). Husband testified that he suffered work-related

injuries to his rotator cuff and from carpel tunnel syndrome during the time he was married.

Husband testified that his workers' compensation claim was filed and the award was paid


                                              16
during the marriage. The trial court found that the workers' compensation award was

intended to provide relief for "damages that occurred during the marriage." This finding

was supported by substantial evidence.

       Husband next argues that the trial court erred in declaring that the townhouse was

Wife's non-marital property. Husband argues that the townhouse became marital property

because he and Wife lived in the townhouse for two years, and because marital funds were

used to improve the townhouse and to make routine mortgage payments on the townhouse.

       "As a general principle, property owned by one spouse prior to the marriage will

remain non-marital property and will be awarded to the owner of that property." Fox v.

Fox, 552 S.W.3d 777, 788 (quoting Goodwin v. Goodwin, 263 S.W.3d 703, 706 (Mo. App.

W.D. 2008)). "Thus, the property is usually considered non-marital if a spouse owned it

before the marriage and retained title to it." Id. However, non-marital property may be

characterized as marital property if evidence is presented that under the source of funds

rule, a party is entitled to a portion of the non-marital property. See Beckham v. Beckham,

41 S.W.3d 908, 912 (Mo. App. W.D. 2001) (discussing the "source of funds" doctrine).

Under the source of funds rule, "any increase in the value of separate property is marital

property if marital assets or marital labor contributed to acquiring that increase." Selby v.

Selby, 149 S.W.3d 472, 484 (Mo. App. W.D. 2004). "This increase in value includes any

equity accrued by the reduction of a property’s mortgage if the parties used marital funds

for the payments." Fox, 552 S.W.3d at 788. See also Selby v. Selby, 149 S.W.3d 472, 486

(Mo. App. W.D. 2004) ("If property acquired before marriage is subject to a loan, the



                                             17
property becomes marital property to the extent marital funds are used to pay off the

loan.").

       Here, the evidence established that Wife bought the townhouse in 1998, more than

eight years before marriage, and that the townhouse remained titled in Wife's name only

throughout the marriage. Except for a period of approximately two years when Husband

and Wife lived in the townhouse while they remodeled their newly acquired and jointly

titled marital home, Wife maintained the townhouse as rental property, and deposited rental

income in a separate bank account in her name. From this account, Wife paid for

homeowner's dues, insurance, taxes, and maintenance costs associated with the townhouse.

Wife testified that marital funds were used to discharge $19,145 in debt owed against the

townhouse. No other evidence was admitted suggesting that marital assets were used to

discharge any other debt owed against the townhouse. Though Husband claimed an

additional marital interest in the townhouse for $10,000 he contributed in labor and

materials to make repairs, Husband produced no evidence to support this bare assertion.

The trial court was free to disbelieve Husband's testimony. Laffey v. Laffey, 4 S.W.3d 655,

658 (Mo. App. W.D. 1999). The trial court did not abuse its discretion by characterizing

the townhouse as Wife's non-marital property, except to the extent of $19,145 in equity

generated by the use of marital funds to discharge debt owed against the townhouse.

       Nor did the trial court abuse its discretion by refusing to conclude that the townhouse

had transmuted into marital property because the parties lived in the home for two years.

Under the rule of transmutation, "separate property may be transmuted into marital

property by express or implied agreement or by gift." Selby, 149 S.W.3d at 484. Husband

                                             18
offered no evidence suggesting an express agreement with Wife to convert the townhouse

to marital property. Though Husband and Wife lived in the townhouse for two years, that

evidence was insufficient, standing alone, to establish an implied agreement to convert the

townhouse to marital property. See Fox v. Fox, 552 S.W.3d 777, 788-89 (Mo. App. E.D.

2018) (holding that a home titled only in Husband's name did not become marital property

though Husband and Wife resided in the home during the marriage except to the extent

equity in the home was increased during the marriage through the use of marital assets).

      Based on the evidence, the trial court did not abuse its discretion by characterizing

the townhouse as Wife's non-marital property, except to the extent of marital funds used to

discharge debt owed against the townhouse.

      Finally, Husband argues that the trial court erred in finding that $152,960.06 of his

TSP account was marital property while only $102,125.56 was non-marital property. The

evidence established that the TSP account had a value of $102,125.56 at the time of the

marriage, and that the account had increased in value to $255,085.62 by the time of

dissolution of the marriage. "All property acquired by either spouse subsequent to the

marriage . . . is presumed to be marital property" subject to division. Section 452.330.3.

Accordingly, "[a]mounts contributed to a retirement savings plan during the marriage are

considered to be marital property[.]" Kelly, 340 S.W.3d at 679. "A spouse who claims

such property to be non-marital must assume the burden of rebutting the presumption by

clear and convincing evidence." Taylor v. Taylor, 12 S.W.3d 340, 345 (Mo. App. W.D.

2000) (quotation omitted).



                                            19
       Husband agrees that the value of the TSP account at the beginning of the marriage

was $102,125.56, but argues that he was entitled to having the growth in the non-marital

portion of the account deemed to be his separate property. It is generally true that "[i]f

there is an increase in the value of property which is part marital and part non-marital, the

spouse contributing the non-marital funds and the spouse contributing the marital funds

each receive a proportionate and fair return on their investment." Kelly, 340 S.W.3d at

679. But, Husband bore the burden of rebutting by clear and convincing evidence the

presumption that all growth in the TSP account during the marriage was marital property.

       Here, Husband testified that he believed the non-marital portion of the account had

increased in value during the marriage at a rate of 5.5% annually, and that based on his

calculations, the non-marital portion of the TSP account was $174,777 by the time of

dissolution of the marriage. However, Husband provided the trial court with no account

statements or other evidence to supports his calculations, or his presumed rate of return.

And Husband offered no evidence of the amount of contributions made to the account

during the marriage as to permit the trial court to determine how much of the account's

$255,085.62 value was attributable to growth in the account since the marriage. Without

corroborating evidence, we cannot say that the trial court abused its discretion when it

found the non-marital portion of the TSP account to be limited to the account balance at

the time of the marriage. In effect, the trial court found that Husband failed to rebut by

clear and convincing evidence the presumption that the increase in value of the account

after the marriage was marital property. See Kelly, 340 S.W.3d at 680 (holding that a



                                             20
husband failed to meet his burden of proving by clear and convincing evidence that an

identifiable portion of a TSP account was separate property.).

       Point Four is denied.

                                         Point Five

       Husband's fifth point on appeal argues the trial court erred in awarding Wife

attorneys' fees pursuant to section 452.355.1. Husband asserts that Wife had already been

awarded attorneys' fees as a sanction during discovery and that Husband's conduct during

trial did not warrant an award for any additional fees incurred by Wife.

       "The legislature [has] granted the [trial] court broad authority to award attorneys[']

fees to either party in a dissolution proceeding." Kelly, 340 S.W.3d at 680. Section

452.355.1 provides:

       [T]he court from time to time after considering all relevant factors including
       the financial resources of both parties, the merits of the case and the actions
       of the parties during the pendency of the action, may order a party to pay a
       reasonable amount for the cost to the other party of maintaining or defending
       any proceeding pursuant to sections 452.300 to 452.415 and for attorney's
       fees, including sums for legal services rendered and costs incurred prior to
       the commencement of the proceeding and after entry of a final judgment.

"The trial court is considered an expert as to the necessity, reasonableness, and value of

attorneys' fees and thus, the trial court's decision is presumptively correct." Kelly, 340
S.W.3d at 680 (quotation omitted). "We will only reverse an award of attorney[s'] fees

when the award is so arbitrary and unreasonable as to indicate indifference or a lack of

consideration in the trial court." Id. (quotation omitted).

       Here, prior to trial, the trial court ordered sanctions of $1,080 in attorneys' fees for

Husband's failure to abide by a court order requiring Husband to afford Wife's appraiser

                                              21
access to the marital home. In the Amended Judgment, the trial court ordered Husband to

pay Wife an additional $5,000 in attorneys' fees after finding that "[Husband] repeatedly

delayed and obfuscated the discovery process and unnecessarily prolonged the trial of the

case, thereby substantially increasing [Wife's] fees and expenses." Husband argues that

the trial court's award of $5,000 in fees was duplicative of the earlier sanction, and lacked

substantial evidence that Husband's conduct during the pendency of the action warranted

an additional award of fees. We disagree.

       Though the trial court awarded sanctions in the amount of $1,080 in Wife's

attorneys' fees on July 10, 2017, that was solely in connection with Husband's refusal to

permit Wife's appraiser to have access to the marital home as ordered by the trial court.

There was substantial evidence to support the court's award of additional attorney's fees

based on Husband's other actions during the pendency of the action. Wife testified to

Husband's noncompliance with discovery requests in addition to the incident involving the

appraiser. Wife testified that while Husband's earlier sanction of $1,080 had been applied

to reduce her outstanding attorneys' fees, she still owed $11,426. Wife submitted evidence

of her remaining attorneys' fees and testified that if Husband had been more compliant

during discovery, the amount outstanding would be less. In addition, as is discussed, supra,

Husband's conduct on the first day of trial led to the trial being suspended for several days.

"Viewing the court's actions in a light most favorable to the judgment, it can be inferred

that the court believed that actions attributable to Husband caused the fees and expenses to

be higher than would normally be the case." Long v. Long, 135 S.W.3d 538, 545 (Mo.



                                             22
App. S.D. 2004) (quotation omitted). The trial court did not abuse its discretion when it

awarded Wife attorney's fees of $5,000 as permitted by Section 452.355.1.

      Point Five is denied.

                                      Conclusion

      The trial court's Amended Judgment is affirmed.



                                         __________________________________
                                         Cynthia L. Martin, Judge


All concur




                                           23